       Case 5:20-cv-00157-AW-MJF Document 1 Filed 06/02/20 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION


KARLIER ROBINSON,

      Plaintiff,

v.                                           Case No.:

EISMAN & RUSSO, INC,

      Defendant.

                                       /

              COMPLAINT AND REQUEST FOR JURY TRIAL

      Plaintiff, KARLIER ROBINSON, hereby sues Defendant, EISMAN &

RUSSO, INC., and alleges:

                          NATURE OF THE ACTION

      1.     This is an action brought under 42 U.S.C. §12101, et seq., the

Americans with Disabilities Act of 1990 (“ADA”), as amended, and Chapter 760,

Florida Statutes.

      2.     This is an action involving claims which are, individually, in excess of

Seventy-Five Thousand Dollars ($75,000), exclusive of costs and interests.

                                 THE PARTIES

      3.     At all times pertinent hereto, Plaintiff, KARLIER ROBINSON, was a

resident in the state of Florida, and was employed by Defendant in the Marianna,
       Case 5:20-cv-00157-AW-MJF Document 1 Filed 06/02/20 Page 2 of 8




Florida. Plaintiff is a member of a protected class due to his disability and was the

victim of retaliation .

       4.     At all times pertinent hereto, Defendant, EISMAN & RUSSO, INC.,

has been authorized to conduct business in the state of Florida. For purposes of this

action, Defendant is an “employer” as the term is used under the applicable laws

identified above.

                           CONDITIONS PRECEDENT

       5.     Plaintiff has satisfied all conditions precedent to bringing this action

in that Plaintiff filed a charge of discrimination with the Equal Employment

Opportunity Commission and the Florida Commission on Human Relations. This

action is timely brought thereafter.

                    STATEMENT OF THE ULTIMATE FACTS

       6.     Plaintiff, Karlier Robinson (“Plaintiff” or “Mr. Robinson”), was hired

by Defendant, Eisman & Russo, Inc. (“ERI”), in February 2019 in Mexico Beach,

Florida before being transferred to Marianna, Florida to serve as a TOLS monitor

for the company.

       7.     Mr. Robinson sustained a back-injury years before his employment

with ERI, resulting in herniated disks and leaving him disabled. Specifically, Mr.

Robinson is unable to stand for extended periods of time, walk great distances, or

exert himself beyond a certain amount of energy without feeling a great deal of



                                           2
      Case 5:20-cv-00157-AW-MJF Document 1 Filed 06/02/20 Page 3 of 8




pain. Since his accident, Mr. Robinson has continuously received treatment for his

disability with multiple medical providers.

      8.     When Mr. Robinson was hired by ERI, he informed his supervisor of

his disability. After informing his supervisor, Mr. Robinson was told reassured the

company would not place him in certain jobs such as working on a boat and would

instead accommodate his disability.

      9.     In the position as a TOLS monitor, Mr. Robinson monitored work

performed by other employees of ERI and was provided a chair, under an umbrella

on the job site, as an accommodation to fulfill his job duties. This accommodation

was not provided to all other TOLS monitors of ERI and was rightfully provided to

Mr. Robinson due to his disability.

      10.    Approximately one month into his employment, Mr. Robinson was

assigned a new supervisor who immediately brought up his disability and

expressed to Mr. Robinson that he should not be a TOLS monitor and instead

should be reassigned to work on a boat.

      11.    Mr. Robinson then explained to his supervisor the limitations his

disability imposed on him and that the job duties for the TOLS monitor position,

with the accommodation of a chair, were within the restrictions of his disability.

      12.    Despite this conversation, Mr. Robinson was transferred to a new job

site, prohibited him from having a chair to sit in while performing his job duties,



                                          3
       Case 5:20-cv-00157-AW-MJF Document 1 Filed 06/02/20 Page 4 of 8




and assigned a new position that required him to perform work that was not within

the restrictions of his disability. Consequently, there were immediately issues with

Mr. Robinson’s new position and he conveyed these issues to EIR.

      13.    Shortly after this reassignment, Mr. Robinson was told to clock-out

and leave the job site. Mr. Robinson went to the main on-site office of ERI and

was told by Bob Bergenheim that he needed a doctor’s note in order to return to his

position as a TOLS monitor with the appropriate accommodations. Mr. Robinson

informed Mr. Bergenheim that he believed he was being singled out and

transferred due to his disability.

      14.    Mr. Robinson immediately traveled to his doctor’s office, got

documentation concerning his disability and details of his restrictions, and returned

to the job site to give the company this paperwork.

      15.    Upon returning with the requested paperwork, Mr. Robinson was

informed by Mr. Bergenheim that despite the paperwork, Respondent would not be

placing him back in his position as a TOLS monitor and that his employment was

terminated effective immediately.

                        Count I – Disability Discrimination

      16.    Paragraphs 1-15 are realleged and incorporated herein by reference.

      17.    This is an action against Defendant for discrimination based upon

disability brought under the Americans with Disabilities Act (“ADA”) as amended,



                                          4
       Case 5:20-cv-00157-AW-MJF Document 1 Filed 06/02/20 Page 5 of 8




and Chapter 760, Florida Statutes. Defendant failed to accommodate a known and

perceived disability and denied Plaintiff equal benefits and rights because of his

disability.

       18.    Plaintiff’s physical disability impaired and substantially limited one or

more major life activities, and Defendant regarded Plaintiff has having such an

impairment.

       19.    Plaintiff was a qualified individual in that he was able to perform the

essential functions of his job with reasonable accommodation.

       20.    Defendant terminated Plaintiff for having an actual disability, as well

as a disability perceived by Defendant.

       21.    Defendant refused to provide Plaintiff an accommodation despite his

doctor’s note, his personal request, and the fact that he had successful performed

the functions of his job when a prior accommodation was made.

       22.    Defendant is liable for violating the ADA because it controlled the

actions and inactions of the individuals making decisions concerning Plaintiff’s

employment and ratified such conduct. At the time Defendant terminated Plaintiff

and failed to accommodate his disabilities, Defendant had actual knowledge of

such disability and Plaintiff’s request for accommodation.

       23.    As a direct and proximate result of the foregoing unlawful acts and

omissions, Plaintiff has suffered mental anguish, emotional distress, lost benefits,



                                           5
       Case 5:20-cv-00157-AW-MJF Document 1 Filed 06/02/20 Page 6 of 8




illness, lost wages, and other tangible and intangible damages. The damages are

continuing and permanent. Plaintiff is entitled to injunctive/equitable relief, as well

as punitive damages.

                               Count II – Retaliation

      24.     Paragraphs 1-15 are realleged and incorporated herein by reference.

      25.     The foregoing allegations establish a cause of action for retaliation

after Plaintiff reported unlawful employment practices adversely affecting him

under the ADA and Chapter 760, Florida Statutes. Moreover, the foregoing

unlawful actions were purposeful.

      26.     Plaintiff voiced opposition to unlawful employment practices during

his employment with Defendant and he was the victim of retaliation thereafter, as

related in part above. There is a causal connection between the reporting of the

unlawful employment practices and the adverse employment action taken

thereafter.

      27.     As a direct and proximate result of the foregoing unlawful acts and

omissions, Plaintiff has suffered mental anguish, emotional distress, lost benefits,

illness, lost wages, and other tangible and intangible damages. The damages are

continuing and permanent. Plaintiff is entitled to injunctive/equitable relief, as well

as punitive damages.




                                           6
      Case 5:20-cv-00157-AW-MJF Document 1 Filed 06/02/20 Page 7 of 8




                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant for the

following:

      (a)    that process be issued, and this Court take jurisdiction over this case;

      (b)    that this Court grant equitable relief against Defendant under the

             applicable counts set forth above, and any other equitable relief

             available to Plaintiff;

      (c)    order Defendant to institute and carry out policies, practices, and

             programs that eradicate the effects of its past and present unlawful

             employment practices;

      (d)    enter judgment against Defendant and for Plaintiff awarding all

             legally-available general and compensatory damages and economic

             loss to Plaintiff from Defendant’s violations of law enumerated

             herein;

      (e)    enter judgment against Defendant and for Plaintiff awarding Plaintiff

             attorney’s fees and costs;

      (f)    award Plaintiff interest where appropriate; and

      (g)    grant such other further relief as being just and proper under the

      circumstances.




                                          7
       Case 5:20-cv-00157-AW-MJF Document 1 Filed 06/02/20 Page 8 of 8




                        DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury on all issues herein that are so

triable.

       DATED this 2nd day of June 2020.

                                               Respectfully submitted,


                                               /s/ Matthew D. MacNamara
                                               Matthew D. MacNamara (#113002)
                                               SCOTT & WALLACE, LLP
                                               209 E. Brevard Street
                                               Tallahassee, Florida 32301
                                               Telephone: (850) 222-7777
                                               Facsimile: (850) 222-7778
                                               matt@scottandwallacelaw.com
                                               Attorney for Plaintiff




                                           8
